 COCA-COLA BOTTLING COMPANY OF ASHEVILLE,N. C.151mission in the futureis to be anticipatedfromOlin's conductin the past.20Thepreventive purposesof the Actwillbe thwartedunless theorderis coextensivewith the threat.In order, therefore,to make moreeffectivethe interdependentguarantees of Section7, to preventa recurrence of unfair labor practices, andthereby minimize industrialstrife whichburdens andobstructscommerce, andthus effectuate the policiesof the Act, it willbe recommended that Olin ceaseand desist from infringing in any manner upon the rights guaranteed in Section7 of the Act.Upon the basis of the above findings of fact and upon the entire record ofthe case, I make the following :CONCLUSIONS OF LAW 211.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.Respondent Olin is a joint employer together with Respondent Club ofJohn McManus.3.By discriminating in regard to the hire and tenure of employment of JohnMcManus and George Short,Respondent Olin has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By such discrimination and by interfering with,restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.6.Respondent Club has not been timely served with a copy of a charge asrequired in Section 10 (b) of the Act.[Recommended Order omitted from publication in this volume.]20I would recommend this type of order regardless of the Board's prior finding that Olinhad violatedthe Act.n Since I have recommended that the complaint against the Respondent Club be dis-missed, I find it unnecessary to pass upon the Club's proposed findings of fact and con-clusions of law.COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.andUNITEDFURNITUREWORKERS OF AMERICA,CIO.CaseNo.34-CA-252.November 29, 1951Decision and OrderOn July 13, 1951, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent97 NLRB No. 27. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled a "Statement of Objections and Exceptions to IntermediateReport." 1The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the "Statement of Objections and Exceptionsto Intermediate Report," and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the additions hereinafter set forth .31.We find, as did the Trial Examiner, that the Respondent dis-charged Joseph V. Bolch because of his participation in concerted ac-tivities of the Respondent's employees to obtain wage increases.4Suchconcerted action under the circumstances of this case was concerted ac-tivity for the mutual aid or protection of the employees involved, par-ticipation in which is protected by Section 7 of the Act.A dischargefor having engaged in such activity violates Section 8 (a) (1) of theAct.Accordingly, we find that, by discharging Bolch and refusingto reinstate him, the Respondent interfered with, restrained, and,coerced employees in the exercise of rights guaranteed by Section 7of the Act, in violation of Section 8 (a) (1).Moreover, we adoptthe Trial Examiner's finding that the employees, by acting in concertfor the purpose of pressing wage demands, constituted themselvesa labor organization, albeit informal in character, within the meaningof Section 2 (5) of the Act. Bolch's discharge and the denial ofreinstatement to him amounted to discrimination in hire and tenure ofemployment, which tended to discourage membership in a labororganization and, as such, violated Section 8 (a) (3) of the Act.Wefurther find that the same remedy is appropriate and necessary toeffectuate the policies of the Act, without regard to whether the dis-crimination against Bolch be deemed a violation of Section 8 (a) (1)or (3) of the Act or both.2. In the Intermediate Report, the Trial Examiner found,inter alia,that the Respondent unlawfully discharged Joseph V. Bolch, andrecommended that he be reinstated with back pay.After the issuance'The Intermediate Report contains a number of Inaccuracies,which we believe are suf-ficiently minor not to require comment here.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Reynolds and Styles).3In addition toGreensboro Coca-Cola BottlingCo., 82 NLRB 543, enfd. in 180 F. 2d840 (C. A 4),referred to in the Intermediate Report, see,with respect to our assertionof jurisdiction over the Respondent's operations,Seven Up Bottling Company of Miami,Inc ,92 NLRB 1622; andSquirt DistributingCo , 92 NLRB 1667.4 In reaching this conclusion we have considered the fact,as hereinafter found, that inaccordance with its practice of insuring all Its employees,the Respondent provided adential LifeInsurance Company on the same day as his discharge. COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.153of the Intermediate Report, Harold Botch, as administrator of theestate of Joseph V. Botch, filed with the Board, on October 8, 1951,a written motion reciting the death of Joseph V. Botch and theappointment of Harold Botch as administrator of the estate of thedecedent, and requesting that the record be reopened for the insertionof certain alleged facts set forth in the motion.On October 15, 1951,the Board issued a notice to all parties that it would reopen the recordand receive into the record the facts set forth in the motion unlesssufficient cause to the contrary be shown in writing on or beforeNovember 1, 1951.No cause having been shown, the Board herebyreopens the record and makes the following facts, set forth in themotion, part of the record :(a)On November 15, 1950, the Prudential Life Insurance CompanyLife Insurance Policy Number G-5130, covering employees of theRespondent, Coca-Cola Bottling Company, Asheville, North Carolina.(b) Joseph V. Botch held certificate number 187,-issued under saidpolicy, which provided that he be insured for "$2,000.00 which amountshall be increased by $500.00 on each of the two renewal dates of saidGroup Insurance Policy occurring after the date of this Certificateand while he or she is insured under said policy."(c)The beneficiary of said policy or certificate was Mamie L.Botch, wife of the insured.(d)The Respondent, in accordance with its practice of insuringall its employees, provided this insurance for Joseph V. Botch vol-untarily and without cost.(e)Following the discharge of Joseph V. Botch by the Respondent,the insurance policy above referred to was cancelled as to Botch bythe Prudential Insurance Company of North America for nonpaymentof premium.(f)Joseph V. Botch died on July 11, 1951.(g)Harold V. Botch, Hickory, North Carolina, is the duly ap-pointed and qualified administrator of the estate of Joseph V. Botch,for the purposes of the instant proceeding.In view of the foregoing, the Board hereby denies a similar motionto reopen the record filed by the General Counsel on October 17, 1951.3.As Joseph V. Botch has died since the hearing, we will modifyour usual order with respect to him.There can be no order of rein-statement.However, in order to effectuate the policies of the Act, wewill require the Respondent to make whole Bolch's estate for anyloss of earnings suffered by him as the result of the discriminationagainst him during the period from the date of his wrongful dis-charge to the date of his death.As Bolch's employment ceased be-cause of the Respondent's unfair labor practices, he remained an 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee within the meaning of the Act until his death, and as suchwas entitled to any and all bonuses, emoluments, insurance .coverage,and other benefits accorded by the Respondent to its employees, andwhich he would have enjoyed but for his discharge.We shall there-fore further order the Respondent to make whole Bolch's personalrepresentative and any other person or persons who, if Bolch hadnot been wrongfully discharged, would have been entitled upon hisdeath, to such bonuses, emoluments, and insurance or other deathbenefits, for any deprivation or loss in respect of such benefits as theymay have suffered by reason of his discharge.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Coca-Cola Bot-tlingCompany, Asheville,North Carolina, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in a labor organization of itsemployees by discharging or otherwise discriminating against any ofits employees because of their membership or activity in a labororganization or participation in other concerted activities protectedby the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform or join labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act, or to refrain from anyor all of such activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas. a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Make whole the personal representative of Joseph V. Bolch,and any other person or persons whose interest may appear, for anydeprivation or loss that they may have suffered by reason of the Re-spondent's discrimination against Bolch by (1) payment to saidpersonal representative of a sum of money equivalent to the amountBolch would normally have earned as wages from the date of his6 Revlon Products Corporation,48 NLRB 1202,enfd.inN. L.R. B. v. Revlon ProductsCorp., 144 F.2d 88 (C. A. 2). COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.155discharge to the date of his decease, less his net earnings during saidperiod, and (2) payment to said personal representative and to suchother person or persons, if any, as their interest may appear, of a sumor sums of money equivalent to the amount of bonuses, emoluments,and insurance or other death benefits, to which they would have beenentitled but for Bolch's discharge, deducting therefrom the amountof any bonuses, emoluments, or insurance or other death benefitsheretofore paid or now payable to them as a result of Bolch's employ-ment elsewhere subsequent to his discharge.(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, employee insurancerecords, and all other records necessary to analyze the amounts dueunder this Order.(c)Post at its plant in Newton, North Carolina, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Fifth Region, shall,after being duly signed by Respondent, be posted by it immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationof our employees by discharging or refusing to reinstate any ofour employees or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition oftheir employment.WE WILL NOT interrogate our employees as to organizationalactivities in our plant, or threaten our employees with dischargeor other economic reprisals because of their self-organizationalactivities.9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words,"A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing " 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of e llectivdbargaining or other mutual aid or protection, or to refrain fromany or all such activities.WE WILL make whole the estate' of Joseph V. Bolch and anyother person or persons, as their interest may appear, for any lossof pay and insurance benefits suffered as a result of our discrimi-nation against him.All our employees are free to form, join, or assist any labor organiza-tion, and to engage in any self-organization and other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from such activities except to the extentthat such right is affected by an agreement made in conformity withSection 8 (a) (3) of the Act.COCA-COLA BOTTLING COMPANY OFASHEVILLE, NORTH CAROLINA,Employer-.Dated ------------- By --------------------------=-----------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on November 30, 1950, by United Furniture Workersof America, CIO, herein called the Union, against Coca-Cola Bottling Companyof Asheville, N. C., herein called the Respondent, the General Counsel for theNational Labor Relations Board, the latter hereinafter called the Board, by theRegional Director for the Fifth Region (Baltimore, Maryland), on March 21,1951, issued his complaint, alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8 (a) (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, 61 Stat 136, herein called the Act. Copies of the complaint, thecharge, and notice of hearing were duly served upon the RespondentWith respect to the unfair labor practices, the complaint alleged in substance:(1) Respondent discharged employee Joseph V. Bolch on or about November 15,1950, and has since failed to reinstate Bolch because he engaged in concertedactivities with other employees for the purpose of collective bargaining and othermutual aid or protection; (2) in the alternative, because the above-named em-ployee engaged in activities upon behalf of a labor organization; and (3) thatRespondent on or about November 15, 1950, interrogated its employees regardingmembership and activities on behalf of a labor organization or other concertedprotected activities, and threatened the said employees by voicing threats to em- COCA-COLA BOTTLING COMPANY OF ASHEVILLE,N. C.157ployees that participation in concerted organizational activities would result ina temporary shutdown of the plant.The duly filed answer of the Respondent in substance generally denied theunfair labor practice allegations of the complaint,and also that it was engagedin commerce within the meaning of the Act.Pursuant to notice of hearing,a hearing was held in Newton, North Carolina,on May 3 and 4, 1951, before Henry J. Kent, the undersigned Trial Examinerduly designated to conduct the hearing by the Chief Trial Examiner.The Gen-eral Counsel and the Respondent were represented by counsel,who were affordedopportunity to participate in the hearing,to be heard,to examine and cross-examine witnesses, and to introduce evidence pertaining to the issues.At the opening of the hearing,counsel for the Respondent moved to dismissthe complaint or certain specified allegations therein, for the following reasons :(1) The Respondent is not engaged in commerce within the meaning of the Act;(2) the parent CIO has not complied with the filing requirements of Section9 (h) of the Act;and (3)that the alternative allegations in paragraph 5 of thecomplaint,namely, that Bolch was discharged because he joined or assisted alabor organization or engaged in concerted activities with other employees forthe purposes of collective bargaining or other mutual aid or protection wereimproperly joined.The undersigned denied the said motion;the first becauseitwas premature;the second because the Board had administratively deter-mined before issuing the complaint that the parent CIO officers had compliedwith the requirements of Section 9 (h) of the Act;'and the third because theRespondent is not prejudiced by reason of the inclusion of the alternative allega-tions in the said paragraph because either or both of the allegations must standor fall upon the proof adduced by the General Counsel to support them 2At the close of the hearing,the General Counsel's motion to conform thepleadings to the proof was allowed.At the same time, counsel for the Respond-ent moved to dismiss the complaint in its entirety for the reason that the proofoffered failed to show the Respondent is engaged in commerce within the mean-ing of the Act, or that Respondent engaged in the unfair labor practices alleged.Each of Respondent's said motions were taken under advisement pending con-sideration of the entire record and,in effect, are disposed of by the finding andconclusions below in this Report.Oral argument was presented by each of the parties.Thereafter they wereadvised that briefs might be filed with the undersigned within 20 days.Norequest for an extension of time to file briefs has been submitted and no briefshave been received.Upon the entire record and from my observation of the witnesses,I make thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation maintaining its principal office andplace of business in the city of Asheville, North Carolina. It also operates abranch plant in the city of Hickory, North Carolina(the only facility of Respond-ent's operations involved in this case),where 50 of its employees are engaged1West Texas Utilities Company, Inc v. N. L RB.,184 F 2d 233(C A D C ), certdenied 341 U. S 939;N L RB v Greensboro Coca-Cola Co.,189 F 2d 840 (C A 4)"On or about November 15, 1950,the Company by its officers and agents discharged Joseph V Belch because he had engagedin concerted activity with other employees for their mutual aid and protection " 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manufacture, the sale, and distribution of carbonated beverages pursuantto the terms and conditions of a franchise agreement with the Coca-Cola Com-pany, a Delaware corporation.In connection with the operations at the Hickory plant during the year endingDecember 31, 1950 (a period substantially representative of its operations), theRespondent purchased raw materials consisting principally of flavoring syrupsand bottles valued in excess of $50,000, of which approximately 50 percent wasshipped in interstate commerce from points outside of the State of NorthCarolina to the Hickory plant. Insofar as the record shows, all sales of proc-essed products are made to vendees, residents of or doing business, in the Stateof North Carolina.Contrary to the contention of the Respondent, the undersigned concludes andfinds that it will effectuate the purposes of the Act for the Board to assert juris-diction in the case because the Respondent's operation, although local in char-acter, is an integral part of a multistate enterprise.II.THE ORGANIZATION NAMED IN THE COMPLAINTUnited Furniture Workers of America, CIO, which filed the charge,is a labororganization affiliated with United FurnitureWorkers of America, CIO, ad-mitting to membership employees of the Respondent..III.THE UNFAIR LABOR PRACTICESA. The grievances and concerted activities among the driver-salesmenInsofar as the record shows, no attempts had been made by anyduly organizedlabor unionto organize the Respondent's employees at its Hickory, NorthCarolina, plant before the Respondent discharged Joseph Bolch, a driver-salesman,on November 15, 1950.-But the record does show that Bolch 3and some ofthe other driver-salesmenat the plant were dissatisfied with their earnings in the fall of 1950.It is undisputed that shortly before November 1, 1950, Boich and some ofthe other unidentifiedsalesmeninitiated a proposed plan to holda dinnermeeting forthe driver-salesmenworking at the plant for the purpose of formu-lating some plan of concerted action by the group in an effort to induce theRespondent to grant commissionincreasesto the driver-salesmen ; that pursuantto an informal understanding among some of the members of the salesmen'sgroup, Boich was delegated to make tentative arrangements for a dinner meet-ing at the Alma Club in Valdese, North Carolina, on the night of Friday, No-vember 3, 1950, subject to a further check among the salesmen to determinewhether this date would be satisfactory to all the group; and that while Boichwas waiting to receive confirmation regarding the date Fred Lawing, one ofthe driver-salesmen, informed Bolch that he, Lawing, would not attend thedinner meeting because Lawing was attending a bridge party scheduled for thesame night tentatively proposed for the dinner meeting, whereupon Bolch decidednot to make reservations for the dinner party on this night.On November 15, 1950, Boich was discharged for alleged reasons more particu-larly discussed below in this Report, and the proposed dinner meeting for thesalesmen has never been held.3At various places in the record Boleh is designated as "Mutt," apparently a nickname. COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.159B. The discharge of Boleh; interference, restraint and coercionJoseph V. Boich, a witness called by the General Counsel, credibly testifiedwithout contradiction : He began working at the Respondent's plant as a helperto one of the driver-salesmen in 1938 and continued to work regularly on thisjob until called into service in the Armed Forces of the United States duringthe last war; that shortly after his discharge from military service in 1945,he was employed at the plant as a driver-salesman on a commission basis ; thathis sales and earnings showed an increase during each successive year he workedon this job ; that he tied with another salesman for first place in a sales contestamong the salesmen held in April and May 1950; and that he had' never beenreprimanded or disciplined because of complaints regarding his work or conductbefore he was discharged on November 15, 1950.As found above, Boich was one of the instigators of the plan to hold a dinnermeeting for all of the driver-salesmen at the plant to determine whether theyshould concertedly join in an effort to obtain general pay increases.He wasdelegated to make the final arrangements for the meeting tentatively,scheduledfor the night of Friday, November 3, 1950, but called the meeting off when oneof the driver-salesmen refused to attend it on that date because of an assertedprior engagement.Thereafter, on November 15, 1950, James G. Peden,4 the Respondent's salesmanager, called Bolch to Peden's office.According to Bolch's credited and undenied testimony,Peden closed the doorof the office after Bolch walked in and said, "' "Mutt" I want you to listen to thisand listen to it closely' ; I said, `Shoot, go ahead' ; he said, 'it seems that forthe last several weeks you have been dissatisfied with your job, and the Com-pany feels that it would be better for them and you too if they were to relieveyou of your duties as of today' ; and that after I asked Peden why I wasbeing discharged ; he Peden said, 'all that I can say is that is the Company'sdecision.' " 8Boich further credibly testified, in substance, that he then told Peden herealized why he had been discharged, and asserted that it was due to Bolch'sactivity in attempting to get all the salesmen-drivers together for the proposeddinner meeting,whereupon Peden again remarked,"Well,all I can say, that is theCompany's decision."Bolch further credibly testified, without denial, that he met Pedenagain onthe Monday after Peden had discharged him, and that, on this occasion, he askedPeden to reinstate him. According to Bolch's further credited and also undeniedtestimony, Peden, on this occasion, told Bolch that four persons had confi-dentially informed Peden that Boich was the ringleader in the movement seek-ing to bring all of the salesmen together for the proposed dinner meeting, andfor this reason, Peden believed Bolch had no chance for reinstatement, but thathe, Peden, would make an appointment for Boich to meet with Williams, theplant manager, if Bolch wanted to discuss the matter with Williams.Peden's name is erroneously spelled Paden in the reporter's transcript.A day or two later Boich received a written notice of termination dated November 16,1950, stating that : "Since the Company felt the above worker had clearly evidenced dis-satisfaction with his job for some time,itwas decided that it would be better for thesales force(with whom he worked)for the Company and a happier situation for him,if he left here and found a job where he would be happier "6 Peden was not called to give testimony at the hearing,nor was any explanation offeredfor his absence. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the following day, Boich went to Williams' office and -asked Williamswhy he, Bolch, had been discharged.Williams, according to the credited andundenied testimony of Bolch, asserted, on this occasion, that Bolch was disloyalto the Respondent because he failed to make an effort to stop the proposedmeeting of the driver-salesmen when the movement to hold such a meetingfirst started.'According to the credited and undenied testimony of H. B. Long, anotherdriver-salesman at the plant: He went to Peden 3 days after Bolch's dischargeand requested Peden to transfer Long to Bolch's former route because it wasa more remunerative route than Long's route, that on this occasion Pedenrefused to do so after reprimanding Long for agreeing to attend the dinnermeeting which Bolch and other undisclosed employees had tried to promote.According to Long's further undenied testimony, he and Peden engaged in thefollowing conversation at this time :[Peden] said "Well, you are not going to get a better route, and I don'tknow that you are going to keep the one you have at this time," and I asked[Peden] why, and he said, "What do you know about this other thing."'I said, "What other thing" and he said "You know this secret meeting,all this talking you have been doing behind otir back," and I said, "I onlyagreed to attend the meeting," and he said, "Well, why did you agree toattend the meeting," and I said "Well, everybody was going to it to discusswhether we would ask for a raise or not," and he said, "You didn't have to[agree to go] because everybody else [agreed to go], did you," and I said,"No," whereupon he said, "We are just not going to have anything likethat going on around here." "We will just close these gates and leavethem closed for five months, if necessary."Long further testified in substance that toward the end of their conversationon this said day, Peden remarked that the Respondent had many applicationson file for salesman jobs and that it would not feel aggrieved if Long was dis-satisfied and decided to quit.Long said he then feared that the job of JoeHudson, another salesman, might be in jeopardy because Hudson and Bolchhad been close friends and for this reason Long voluntarily stated to Pedenthat Hudson had not been one of the instigators in the movement to arrangefor a joint meeting of the plant salesmen, but had merely agreed to attendsuch a meeting if one was held, whereupon Peden asserted, "I don't care aboutanybody else, just keep your own nose clean." It is noted, as previously men-tioned, that Peden was not called to testify at the hearing and no explanationfor his absence was given.From my observation of Long's demeanor whenon the witness stand I concluded that Long was a reasonably trustworthy andreliable witness.Consequently, upon consideration of all the surrounding cir-cumstances, I conclude and find that Long's version of his above conversationwith Peden on or about November 18, 1950, was substantially accurate andtrue.About 1 week after the above-mentioned conversation between Peden andLong, Peden called Joe Hudson, the driver-salesman mentioned by Long in hisearlier conversation with Peden, into Peden's office.Hudson, a witness calledby the General Counsel, credibly testified in substance, and without contra-7 It is noted that Williams failed to categorically deny the above testimony by Belchwhen Williams was later called to testify for the Respondent, but Williams did testifythat lie had no knowledge regarding the proposed meeting until after Belch had beendischarged.It is also noted, as found above, that it was Peden (Respondent'ssalesmanager), who discharged Bolch on November 15, 1950, and that Peden gave no testimonyat the hearing. COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.161diction, that on this occasion Peden asserted to Hudson that four unidentifiedpersons had informed Peden that Hudson had been one of the instigators ofthe scheme to bring all of the driver-salesmen together for a meeting.Hudsonthereupon asserted that Peden's informants were "damn liars," whereupon Pedenthen warned Hudson to be careful what he, Hudson, said to his fellow employees,thus concluding the conversation eIn support of Respondent's contention that Bolch had been discharged for law-ful cause, the Respondent called H. P. Williams, the manager of the Hickoryplant, to testify concerning alleged immoral conduct engaged in by Bolch duringthe latter's employment.Williams, in substance, testified that over a substantialperiod of time he had received information that Bolch, a married man, consortedwith women other than Bolch's wife, and that it was the policy of the Respondentnot to hire men guilty of such conduct or to retain such persons on the payrollafter it learned they were guilty of such delinquencies.On cross-examination,Williams admitted that such an alleged policy had never been brought to theattention of the employees, and that Bolch had never been reprimanded for suchalleged bad conduct prior to his discharge.Bolch admitted that on occasions he had gone out on dates with women otherthan his wife, but further asserts that these incidents did not involve seriousbreaches of the moral code because he never engaged in acts of sexual misconductwith any female other than his wife following his marriage.He further crediblytestified without contradiction that he had never been criticized or reprimandedfor such conduct by any of Respondent's supervisors before or at the time Pedendischarged him.C. ConclusionsOn the basis of all foregoing and the entire record, the General Counsel ineffect asserts : (1) The Respondent discharged Bolch for engaging in activitieson behalf of a labor organization, or because he engaged in concerted activities(protected by the Act) with other employees for the purposes of collective bargain-ing and other mutual aid and protection in violation of Section 8 (a) (1) and 8(a) (3) of the Act; and (2) by other acts and conduct engaged in other inde-pendent violations of Section 8 (a) (1) of the Act.On the other hand, the Respondent contends: (1) The proof adduced failsto support the contentions of the General Counsel concerning the allegationsregarding the discriminatory discharge of Bolch; (2) that the record showsBosch was discharged for lawful cause, namely, in substance because he was adissatisfied employee who created dissension among his fellow employees, andfor the further reason that he had engaged in moral delinquencies in violationof the Respondent's established policy imposed to protect its business.It is noted that Section 10 (c) of the Act, among other things provides :... No order of the Board shall require the reinstatement of any individualas an employee who has been suspended or discharged, or the payment tohim of any back pay, if such individual was suspended or discharged forcause... .This section of the amended Act, of course, can only mean that an order forreinstatement and back pay may not be sustained in cases where a valid cause fordischarge has been shown. It does not preclude the entry of such an order incases where the evidence shows that the defense offered was merely a pretextadvanced to cover up the real reason for a discharge.The undenied and credible evidence in this record reveals : Bolch had enjoyeda longer tenure as a driver-salesman at the plant than most of the other employees8 It will be noted that Peden's above conversation with Hudson occurred within 2 weeksafter Peden had summarily discharged Bolch. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the same job category ; that his sales record was outstanding ; that he hadnever been reprimanded or criticized by any supervisor because of poor perform-ance or conduct during the entire course of his employment ; and thathe was oneof the instigators of the movement or plan to hold a dinner meeting (designatedas a secret meeting by Sales Manager Peden) for all driver-salesmen to discussways and means of concertedly bringing pressure on the Respondent to grantthem pay increases, which meeting had been tentatively scheduled to be heldabout 12 days before Peden (the Respondent's sales manager) summarily dis-charged Bolch for the naively asserted reason that Bolch was a dissatisfiedemployee responsible for creating dissension among his fellow employees.The record convincingly shows an antiorganizational bias by the Respondent.Not only did Williams (the plant manager) accuse Bolch of disloyalty to theRespondent because Bolch failed to exert any influence on the other driver-salesmen tonip in the bud the plan started to deviseways and meansto prepareand present general wage grievances to their employer, but in effect, for thesamereason denied Bolch's requestfor reinstatement °Peden's refusal totransfer Long to Bolch's former route (a more remunerative route than thatassignedto Long) 3 days after Peden had summarily discharged Bolch followingPeden's interrogation of Long regarding the latter's activities pertaining to thecontemplated salesmen's secret meeting and upon learning that Long had partici-pated in those activities to a limited extent, and Peden's then warning to Longthat the Respondent would close down the plant for 5 months if the employeespersisted in engaging in organizational activities, also convincingly shows anti-union bias by the Respondent. In addition, as found above, Peden also calledHudson, another driver-salesman, into Peden's office about 10 days after Bolch'sdischarge and there told Hudson that he, Peden, had been informed that Hudsonwas one of the instigators of the plan to bring all of thesalesmentogether andwarned Hudson "to be careful whathe said" to fellow employees. In view of thesurrounding circumstances connected with the recent summary discharge ofBolch,Hudson could only regard this as a warning that reprisals would beimposed on Hudson if he, Hudson, participated in any further organizationalactivities.On all of the foregoing and the entire record I am constrained to conclude andfind that the Respondentsummarilydischarged Bolch on November 15, 1950,because it regarded him as an instigator and leader in the concerted activitiesstarted among the driver-salesmen employees at its Hickory plant in pursuanceof a plan to concertedly prepare and present grievance demands for general wageincreases for the driver-salesmen, a-form of concerted activity protected by theAct.Despite the informality of the activities engaged in, these employees (in-cluding Bolch who was outstanding for his part in these activities), were actingin concert for the purpose of seeking to obtain wage increases, thereby consti-tuting themselves into a labor organization within the meaning of Act 1° It is°Williams' assertion that hearsay reportsconcerning alleged immoralconduct by Bolchwas one of the motivating reasons for the latter's discharge is not convincing.AlthoughWilliams claims he had received such information over a substantial period of time henever reprimanded Bolch for such allegeddelinquenciesin order to give Bolchan oppor-tunity to refute suchrumors.101 find that these employees, acting in concert In seeking to obtain wageincreases,constituted themselves a labor organization,Duro Test Corporation,81 NLRB 976, andGullettGin Company,and that the discrimination against Bolch not only interfered withthe employees' right to engage in concerted activity, but also discouraged membership ina labor organization in violation of Section8 (a) (3)CullettGin Company v. N. L, R B., COCA-COLA BOTTLING COMPANY OF ASHEVILLE, N. C.163immaterial, in my opinion, that the activities were abruptly terminated by theRespondent's summary discharge of Bolch, an outstanding leader in the movement.Consequently, the discharge of Bolch because of his outstanding part in theseconcerted activities not only interfered with the employees' right to engagein concerted activity, but also discouraged membership in any labor organiza-tion in violation of Section 8 (a) (1) and (a) (3) of the Act.11 I further concludeand find: (1) By the conduct of Peden, the Respondent's sales manager, ininterrogating employee Long regarding organizational activities among theemployees; (2) by Peden's threat to temporarily close the plant if the employeespersisted in their lawful concerted activities ; and (3) by the conduct of Peden inwarning employee Hudson that he, Hudson, would suffer reprisals if he persistedin engaging in organizational activities, the Respondent has otherwise interferedwith the self-organizational rights of employees guaranteed in Section 7 of theAct, thus also violating Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Respondent discriminated in regard to the hire andtenure of employment of Joseph V. Bolch because he engaged in protected con-certed activities.Itwill be recommended that Respondent offer Joseph V.Bolch immediate and full reinstatement to his former or a substantially equiva-lent position," without prejudice to his seniority or other sights and privileges,and that Respondent make whole Joseph V. Bolch for any loss of pay he mayhave suffered by payment to him of a sum of money equal to the amount hewould normally have earned as wages from November 15, 1950, the date of thediscrimination against him to the date of Respondent's offer of reinstatementless his net earnings during such period."The loss of pay shall be computedon the basis of each separate calendar quarter or portion thereof during theperiod from Respondent's discriminatory action to the date of a proper offerof reinstatement.It will be further recommended that Respondent make avail-able to the Board, upon request, payroll and other records to facilitate thechecking of the amount of back pay due."179 F. 2d 499, enforcing as modified 83 NLRB 1, remanded by the Supreme Court forenforcementof the Board's order on January 15, 1951.See alsoN. L. R. B. V. Kennametal,Inc.,182 F. 2d 817 (C. A. 3), enforcing 80 NLRB 1481.ixN.L R B v Hymie Schwartz, et al ,146 F. 2d 773 (C. A 5).The Chase National Bank of the City of New York, .an Juan, Puerto Rico, Branch,65 NLRB 827.13Crossett Lumber Company,8 NLRB 440, 497-8.14FW.Woolworth Company,90 NLRB 289;Cen-Tennial'Cotton GinCompany,90NLRB 345. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDThe scope of Respondent's illegal conduct further discloses a purpose to defeatself-organization among its employees. 'Such conduct, which is specifically vio-lative of Section 8 (a) (1) and.(3) of the Act, reflects a determination gen-erally to interfere with, restrain, and coerce its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, and present a ready and effective means of destroyingself-organization among its employees.Because of Respondent's unlawful con-duct and since there appears to be an underlying attitude of opposition onthe part of Respondent to the purposes of the Act to protect the rights ofemployees generally, the undersigned is convinced that if Respondent is notrestrained from committing such conduct, the danger of their commission inthe future is to be anticipated from Respondent's conduct in the past, and thepolicies of the Act will be defeated. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, to prevent a recurrence ofunfair labor practices, and therebyminimizeindustrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-signed will recommend that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act1OUpon the basis of the foregoing and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW1.United Furniture Workers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.3.By discriminating in regard to the hire and tenure of employment ofJoseph V. Bolch because he engaged in concerted activities with and onbehalf of other employees for the purposes of collective bargaining and othermutual aid and protection, Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act, and Re-spondent has thereby engaged and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.By engaging in such discrimination, thereby discouraging the formation,of and membership in labor organizations, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent has not discriminated in regard to the hire and tenure ofemployment of Joseph V. Bolch within the meaning of Section 8 (a) (3) ofthe Act, because he engaged in activities on behalf of the United FurnitureWorkers of America, CIO.[Recommended Order omitted from publication in this volume ]16SeeMay Department Stores Company,etc. v. N. L. R. B.,326 U S. 376